UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No.1 S QUARTERLY REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-03761 TEXAS INSTRUMENTS INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 75-0289970 (State of Incorporation) (I.R.S. Employer Identification No.) 12oulevard, P.O. Box 660199, Dallas, Texas 75266-0199 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 972-995-3773 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesSNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesSNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer S Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No S Number of shares of Registrant’s common stock outstanding as of March 31, 2010 EXPLANATORY NOTE The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended March 31, 2010, is to correct two inadvertent errors related to the Exhibits table.First, the Exhibits table was included as Item 5 in the report instead of Item 6.Second, the Exhibits table inadvertently referenced an XBRL-related exhibit that was not required to be included.The table below has been updated to delete the reference to the unnecessary XBRL-related exhibit. No other changes have been made to the 10-Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. Pursuant to Rule 12b-15, this Amendment is accompanied by Rule 13a-14(a) certifications, which are filed as exhibits hereto. ITEM5.Other Information. Not applicable. ITEM 6.Exhibits. Designation of Exhibits in This Report Description of Exhibit Certification of Chief Executive Officer of Periodic Report Pursuant to Rule 13a-15(e) or Rule 15d-15(e). Certification of Chief Financial Officer of Periodic Report Pursuant to Rule 13a-15(e) or Rule 15d-15(e). Certification by Chief Executive Officer of Periodic Report Pursuant to 18 U.S.C. Section 1350. Certification by Chief Financial Officer of Periodic Report Pursuant to 18 U.S.C. Section 1350. 101.INS XBRL Instance Document.* 101.SCH XBRL Taxonomy Extension Schema.* 101.CAL XBRL Taxonomy Extension Calculation Linkbase.* 101.LAB XBRL Taxonomy Extension Labels Linkbase.* 101.PRE XBRL Taxonomy Extension Presentation Linkbase.* * Furnished, not filed, herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TEXAS INSTRUMENTS INCORPORATED BY: /s/ Kevin P. March Kevin P. March Senior Vice President and Chief Financial Officer Date: May 3, 2010
